Beck, J.
The evidence shows that at the time the services were rendered the defendant had employed certain physicians to render all medical and surgical services demanded by the poor of the county, and that the pauper treated by the plaintiff had been under the care of these physicians. The trustees of the township, wherein the pauper resided, employed plaintiff to render the service to the pauper for which suit is brought. We held in Mansfield v. Sac County, 59 Iowa, 694, that in such a case the county was not liable. Following that decision, we must hold that plaintiff cannot recover in this action.
Under the peculiar facts of the case we express a regret that the law does not provide a compensation to plaintiff. The record discloses the ffact to be that he faithfully, during a long period of time, rendered medical and surgical services to the pauper, who was afflicted with fistula in an aggravated form. The services were attended by considerable expense *160to plaintiff, and tbe complete restoration to bealtb of tbe pauper, under tbe treatment of plaintiff, attests bis professional skill. Tbe charge be makes for bis valuable and successful services is reasonable, indeed they may be regarded as extremely low. But we cannot disregard the law and prior decisions of this court, and award plaintiff money compensation to be recovered of tbe county, however meritorious bis services may be. He must be content with that other compensation which is always surely given to good men for kindness and succor rendered to tbe poor.
Affirmed.